Case 2:19-cv-07818-CBM-RAO Document 52-10 Filed 12/29/20 Page 1 of 3 Page ID #:946



    1   Katherine M. Dugdale, Bar No. 168014
        KDugdale@perkinscoie.com
    2   PERKINS COIE LLP
        1888 Century Park E., Suite 1700
    3   Los Angeles, CA 90067-1721
        Telephone: 310.788.9900
    4   Facsimile: 310.788.3399
    5   William C. Rava (appearing pro hac vice)
        Christian W. Marcelo (appearing pro hac vice)
    6   WRava@perkinscoie.com
        CMarcelo@perkinscoie.com
    7   PERKINS COIE LLP
        1201 Third Avenue, Suite 4900
    8   Seattle, WA 98101
        Telephone: 206.359.8000
    9   Facsimile: 206.359.9000
   10   Attorneys for Plaintiff
        Nintendo of America Inc.
   11
   12                         UNITED STATES DISTRICT COURT
   13                       CENTRAL DISTRICT OF CALIFORNIA
   14
   15   NINTENDO OF AMERICA INC., a              Case No. 2:19-CV-07818-CBM-RAO
        Washington corporation
   16                                                [PROPOSED] PERMANENT
                           Plaintiff,                INJUNCTION AGAINST
   17                                                DEFENDANT MATTHEW
                 v.                                  STORMAN
   18
        MATTHEW STORMAN, an                          Date:     January 26, 2021
   19   individual, JOHN DOES 1-10,                  Time:     10:00 a.m.
        individuals and/or corporations,             Ctrm:     #8B
   20
                           Defendant.                The Honorable Consuelo B. Marshall
   21
   22
   23
   24
   25
   26
   27
   28
                                               -1-
        150267664.1
Case 2:19-cv-07818-CBM-RAO Document 52-10 Filed 12/29/20 Page 2 of 3 Page ID #:947



    1            GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED
    2   that defendant Matthew Storman (“Defendant”) and any person or entity acting in
    3   concert with, or at Defendant’s direction, are hereby PERMANENTLY ENJOINED
    4   and restrained, pursuant to 15 U.S.C. § 1116 and 17 U.S.C. § 502, from engaging
    5   in, directly or indirectly, or authorizing or assisting any third-party to engage in,
    6   any of the following activities in the United States of America and throughout the
    7   world:
    8            a.    Copying, distributing, selling, performing, displaying, playing, or
    9            otherwise using any unauthorized copy of a Nintendo copyrighted work, or
   10            any derivative thereof;
   11            b.    Using, or inducing or enabling others to use, any reproduction,
   12            counterfeit, copy, or colorable imitation of Nintendo’s trademarks, in any
   13            manner in connection with the manufacture, printing, distribution,
   14            advertising, offering for sale or sale of any goods or services, including the
   15            use of Nintendo’s trademarks in connection with a website; and
   16            c.    Using any trademark, service mark, name, logo, design or source
   17            designation of any kind on or in connection with any goods or services that it
   18            likely to cause confusion, mistake, deception or public misunderstanding that
   19            such goods or services are produced or provided by Nintendo, or sponsored
   20            or authorized by Nintendo, or are in any way connected or related to
   21            Nintendo.
   22            IT IS FURTHER HEREBY ORDERED that Defendant shall, within ten
   23   (10) business days of the date of this Order, take the following steps:
   24            d.    Permanently destroy all unauthorized Nintendo games or other
   25            unauthorized copies of Nintendo’s intellectual property including movies,
   26            books, and music;
   27
   28
                                                    -2-
        150267664.1
Case 2:19-cv-07818-CBM-RAO Document 52-10 Filed 12/29/20 Page 3 of 3 Page ID #:948



    1            e.    Transfer all domains used by Defendant in furtherance of his
    2            infringing activities to Nintendo, including but not limited to
    3            NDSUniverse.com and RomUniverse.com; and
    4            f.    File a declaration, under penalty of perjury, with the Court certifying
    5            his compliance with these terms.
    6
    7
    8   IT IS SO ORDERED.
    9
   10   DATED: _________________
   11
   12
   13                                      _____________________________________
                                           HONORABLE CONSUELO B. MARSHALL
   14                                      United States District Judge
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                    -3-
        150267664.1
